DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the lignin derivative comprising a unit having the general formula (I).  The closest prior art of record is Dahlstrand et al. (WO 2016/204682).  Dahlstrand et al. teaches a lignin derivative comprising units of the formula 
    PNG
    media_image1.png
    191
    116
    media_image1.png
    Greyscale
(9:1-9), where R” are the aryl groups from the lignin/aryl groups as shown in formula (I), L can be a furan group, and R is an alkyl group (9:1-27; Figure 8).  Dahlstrand et al. does not teach the structure where A is a sulfur atom or NR’ group, as furan contains an oxygen atom at the A position.  There is no suggestion in the prior art of record to modify the structure of Dahlstrand et al. to change the A group to a sulfur atom or NR’ group, absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767